        Case 4:20-cv-00179 Document 44 Filed on 10/14/20 in TXSD Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CHARLES JOHNSON,                                   )
                                                    )
          Plaintiff,                                )
                                                    )
 v.                                                 )
                                                    )   Case No. 4:20-cv-00179
 THEHUFFINGTONPOST.COM, INC.,,                      )
                                                    )              JURY DEMANDED
          Defendant.                                )
                                                    )
                                                    )



 RESPONSE TO DEFENDANT’S SECOND NOTICE OF SUPPLEMENTAL AUTHORITY
      IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED COMPLAINT
                 FOR LACK OF PERSONAL JURISDICTION


       Plaintiff Charles Johnson (“Johnson” or “Plaintiff”) hereby responds to Defendant

TheHuffingtonPost.com, Inc.’s (“HuffPost” or “Defendant”) Second Notice of Supplemental

Authority in Support of Motion to Dismiss First Amended Complaint for Lack of Personal Jurisdiction

(“Second Supp. Brief”, Doc. 43) and would respectfully show the Court as follows:

                               ARGUMENT AND AUTHORITIES

       In the Second Supp. Brief, Defendant re-urges its arguments in its Original Notice of

Supplemental Authority [Doc. 41] opinion issued by the United States District Court for the Eastern

District of Texas in now-affirmed by the district judge case of Butowsky v. Gottlieb, Case No. 4:19-

CV-00180-ALM-KPJ (E.D. Tex. Sept. 28, 2020) as alleged helpful case law in support of its argument

for dismissal in this case on grounds of personal jurisdiction. See Doc. 43-A. However, as stated

previously, the case is not helpful to Defendant the affirmation of the magistrate ruling by the district


                                                   1
        Case 4:20-cv-00179 Document 44 Filed on 10/14/20 in TXSD Page 2 of 4



judge does nothing to change that.

       In the now-affirmed Butowsky opinion, the court analyzed whether the website Vox.com

(“Vox”) could be hailed into a Texas court for defaming a Texas resident solely based on the fact that

Vox was accessible in Texas. See Doc. 43-A at pp. 3-8. However, the Butowsky affirmation opinion

only addressed two jurisdictional theories raised by the plaintiff—the “adequate circulation test” and

the presence of an office and employees in Texas—which are not in play here. See id. The court

rejected the “adequate circulation argument” because that test only applies to physical copies of a

publication (such as print magazines or newspapers) being circulated in the forum state. See id at pp.

4-6. (“the Supreme Court appears to support a distinction between physical distribution (that is,

newspaper and magazine distribution) and online publication”). The other arguments concerning

physical presence in the state were rejected because the lawsuit did not arise from the employees or

offices in the state. See id. at pp. 6-8 (“Vox’s Texas office and Texas employees are not relevant to

the Court’s determination of specific jurisdiction.”).

       As such, Butowsky is of no help to Defendant because this case is a Zippo case where the level

of website interactivity dictates whether the online Article at issue can give rise to the specific

jurisdiction in Texas. In the Second Supp. Brief, Defendant makes passing reference to this reality

by citing to Revell v. Lidov, 317 F.3d 467 (5th Cir. 2002), which is a Zippo case. But, once more,

Revell’s rationale clearly mitigates in favor of a finding of jurisdiction in this case. First, Revell

recognizes that Zippo was conceived as a test for specific jurisdiction. See id. at 471 (“Zippo 's scale

does more work with specific jurisdiction—the context in which it was originally conceived.”). This

is important because in Defendant’s Reply in Support of its Motion, Defendant incorrectly argued to

the Court that the “Fifth Circuit has adopted the Zippo standard to analyze general jurisdiction, not

specific jurisdiction[.]” Doc. 38 at p. 4.

       Second, Revell holds that where a website specifically targets a forum state through the
                                              2
                                              2
                                              2
        Case 4:20-cv-00179 Document 44 Filed on 10/14/20 in TXSD Page 3 of 4



webpage in question, jurisdiction can lie. See Revell, 317 F.3d 475-76. However, in that case, the

alleged defamatory publication was published on a bulletin board with a “low-level of interactivity”.

See id. at 476. It was the bulletin board section of Columbia University’s School of Journalism where

users could upload their own publications. See id. at 469. Because the defamation cause of action

arose out of “maintenance of the internet bulletin board” the court did not consider pages of the

Columbia website that involved solicitations of subscriptions to a journal published by Columbia. See

id. at 472.

        This    case   is    completely     different.      The     webpage     hosting     the   Article

(https://www.huffpost.com/entry/gop-reps-host-chuck-johnson-holocaust-denying-white-

nationalist_n_5c40944be4b0a8dbe16e670a?guccounter=1) appears amidst the backdrop of all of the

evidence submitted by Plaintiff in response to the Motion (see generally Doc. 32-1-A, B, C, and D).

Thus, all of the advertisements, solicitations, and the online store appear on the same page as the

Article itself. Therefore, there is no question that this case arises from the specific interactive and

commercial internet activity. The same page(s) where Defendant solicits subscriptions, seeks to sell

merchandise, and advertises specifically to Texas (see, e.g., Doc. 32-1-C) is where it defamed

Plaintiff. Jurisdiction is thus proper under Zippo and Revell.

                                               CONCLUSION

        For all of these reasons and as briefed in his prior Responses, Plaintiff requests that that Court

deny the Motion. In the alternative, Plaintiff requests leave to conduct jurisdictional discovery to

discover the extent of Defendant’s sales of subscriptions, advertising, goods and services to Texas

residents and/or targeted at Texas residents through its Website.

                                               CAMARA & SIBLEY LLP


                                               /s/ Joseph D. Sibley___________________
                                               Joseph D. Sibley
                                                     3
                                                     3
                                                     2
        Case 4:20-cv-00179 Document 44 Filed on 10/14/20 in TXSD Page 4 of 4



                                             State Bar No. 24047203
                                             sibley@camarasibley.com
                                             Camara & Sibley LLP
                                             4400 Post Oak Pkwy.
                                             Suite 2700
                                             Houston, Texas 77027
                                             Telephone: (713) 966-6789
                                             Fax: (713) 583-1131

                                             ATTORNEYS FOR PLAINTIFF


                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document has been filed on this 14th day of October, 2020,

pursuant to the electronic filing requirements of the United States District Court for the Southern

District of Texas, which provide for service on counsel of record in accordance with the electronic

filing protocols in place.


                                                            /s/ Joseph D. Sibley
                                                            Joseph D. Sibley




                                                   4
                                                   4
                                                   2
